Opinion issued March 11, 2021




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-21-00021-CR
                           ———————————
                    IN RE LIZABETH OSORIO, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Lizabeth Osorio, has filed a petition for writ of mandamus. Osorio

claims she pleaded guilty to the offense of felony murder but now challenges the

voluntariness of her plea, as well as, among other issues, the sufficiency of the
evidence, the possibility of commutation of her sentence, and whether the sentence

imposed was harmful.1 Osorio does not state whether she appealed her conviction.

      The sole method for collaterally attacking a felony conviction is an application

for writ of habeas corpus as described in Article 11.07 of the Code of Criminal

Procedure. See In re Harrison, 187 S.W.3d 199, 200 (Tex. App.—Texarkana 2006,

orig. proceeding); In re Brown, No. 14-08-00022-CV, 2008 WL 450274, at *1 (Tex.

App.—Houston [14th Dist.] Feb. 21, 2008, orig. proceeding); TEX. CODE CRIM.

PROC. art. 11.07. Because the remedy afforded by Article 11.07 is adequate, relator

has not shown that she is entitled to mandamus relief. See State ex. Rel. Young v.

Sixth Jud. Dist. Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (to

obtain mandamus relief in criminal case, relator must show act sought to be

compelled is ministerial and relator lacks adequate remedy at law).

      We deny relator’s petition.

                                    PER CURIAM
Panel consists of Justices Kelly, Landau, and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying case is The State of Texas v. Lizbeth Ororio, cause number 1491454,
      pending in the 351st District Court of Harris County, Texas, the Honorable Natalia
      Cornelio presiding.
                                           2